Citation Nr: 0110143	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-05 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a back disorder.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran had honorable service from March 1953 to March 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions from the Montgomery, Alabama 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied entitlement to the benefits sought.

A claim for entitlement to service connection for a back 
disorder was previously denied by the RO in an unappealed 
July 1993 determination.  

The issue concerning entitlement to service connection for 
tinnitus will be addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1. In July 1993, the RO denied the appellant's claim for 
entitlement to service connection for a back disorder.  The 
veteran did not appeal this decision.

2. Evidence received subsequent to the July 1993 decision of 
the RO is cumulative or redundant of evidence that was before 
the RO in July 1993, does not bear directly and substantially 
on the specific matter under consideration, or is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1993 rating decision denying service connection 
for a back disorder is final. 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (2000).

2.  Evidence received since the July 1993 rating decision 
denying reopening the claim for service connection for a back 
disorder is not new and material, and the veteran's claim for 
service connection for a back disorder has not been reopened. 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background--Pertinent Laws Regarding the VCAA

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case issued during 
the pendency of the appeal, the appellant and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to reopen this claim.  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant, in fact, it appears 
that all evidence identified by the appellant relative to 
these claims has been obtained and associated with the claims 
folder.  Service medical and personnel records were obtained 
and associated with the claims folder, and the National 
Personnel Records Center has indicated that all available 
records have been forwarded.  The Board finds that VA's duty 
to assist the veteran has been met.  In light of the above, 
he is not prejudiced by appellate review at this time.  See 
Bernard v. Brown, 4 Vet. App. 384  (1993).

Factual Background

Evidence previously before the RO consists of service medical 
records from the veteran's periods of service; private X-ray 
reports from April 1989; the report from an August 1992 VA 
back examination; copies of the veteran's service personnel 
records, as well as an Administrative Decision rendered in 
June 1993, which determined that the veteran's period of 
service from March 1957 to July 1960 was under other than 
honorable conditions.  

Evidence submitted after the RO's prior denial includes the 
veteran's own contentions that he aggravated his preexisting 
back condition when he fell from the B-17 wing during service 
and presently received treatment for ongoing back problems at 
the VA clinic in Pensacola, Florida.  These contentions were 
made in his September 1998 petition to reopen his claim.  
Subsequent writings submitted by the veteran in his notice of 
disagreement and substantive appeal essentially repeated 
these contentions without adding additional ones.

Evidence submitted after the RO's prior denial of July 1993 
includes VA medical records from Pensacola, Florida from 1997 
to 1999.  These records primarily address diabetes related 
concerns, and make no reference whatsoever to back problems.  

Analysis

As noted above the RO in July 1993, determined that the 
veteran's back disability preexisted service, and was not 
aggravated beyond normal progression during service and the 
claim was denied.  The July 1993 decision is final.  38 
U.S.C.A. 38 U.S.C.A. § 7105 (1991); 38 C.F.R. §§ 20.1103 
(1993), 20.1103 (2000).

To reopen a claim following a final decision, the veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108.  
If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108. "New and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156 (2000) [Emphasis in original]; see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet.App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

Evidence submitted since the final RO decision consists of 
the veteran's assertions that his back condition was 
permanently aggravated by service, and that he is receiving 
treatment for ongoing back problems at the Pensacola VA 
clinic.  Also submitted are the records from the VA clinic at 
Pensacola, Florida from 1997 to 1999, showing treatment for 
medical conditions other than back problems.  This evidence, 
although new, is not material.  

To the extent that the appellant contends that his back 
disability was aggravated in service, these statements are 
cumulative to contentions previously considered.  Moreover, 
lay speculation on medical issues involving the presence or 
etiology of a disability, are not probative to the claim on 
appeal and therefore, are deemed to be not material.  See 
Pollard v. Brown, 6 Vet. App. 11 (1993) (pursuant to Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992), lay testimony 
attempting to diagnose frostbite or arthritis in service held 
to not be competent evidence for such purpose, and thus not 
material); see also, Moray v. Brown, 5 Vet. App. 211 (1993) 
(lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108).

Finally, the medical evidence obtained since July 1993 does 
not show evidence of a back problem.  Therefore it has no 
relevancy as to the specific matter under consideration - 
whether the veteran permanently aggravated a preexisting back 
condition as a result of active duty.


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a back 
disorder, the appeal is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
In this case, in view of the expanded duty to assist, the 
record reflects the need for further development regarding 
the veteran's claims before the Board.  

Regarding the veteran's claim for tinnitus, his service 
personnel records do reflect that he served as an aircraft 
mechanic from March 1953 to July 1955.  He was also ranked as 
a jet mechanic in February 1956.  The service personnel 
records also give a history of the veteran serving as a crew 
member for the 3241 Test Group, Interceptor between July 1955 
and March 1957.  There were no reports of tinnitus during his 
period of honorable service.  A November 1957 hearing 
conservation data report reflects a medical history of 
tinnitus following exposure to noise.

An August 1992 VA general examination noted complaints of a 
ringing in the right ear.  There is an August 1992 reference 
to a VA audio examination, with instructions to see faxed 
material, but there is no evidence that any such faxed 
material pertinent to this claim was associated with the 
claims file.  

An effort should be made to obtain an opinion regarding the 
veteran's claimed tinnitus and any relationship to acoustic 
trauma experienced as a mechanic or as a crew member with the 
3241 Test Group in the service.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for any pertinent disability, 
and to also furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, not already in the claims 
folder should then be requested, to 
include the fax of the August 1992 VA 
audio examination, if one exists.  All 
records obtained should be added to the 
claims folder.

2.  Thereafter, the RO should schedule a 
VA examination to determine the etiology 
of his claimed tinnitus.  All necessary 
tests should be conducted, including an 
audiogram.  The examiner should express 
an opinion as to whether the veteran has 
tinnitus and if so, whether it is more 
likely, less likely or as likely as not 
related to his active service.  The 
rationale for all opinions expressed 
should be provided.  The claims folder 
and a separate copy of this remand should 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 



